Mr. Chibe Justice Duncan delivered the opinion of the court: The board of education of St. Joseph Community High School District No. 305, in Champaign county, levied for the year 1921 a tax of $12,000 for educational purposes and $3000 for building purposes. William Meyer and a number of other property owners filed objections to the legality of the tax for both purposes on the application of the county collector for judgment. The first two objections were that the district had no legal existence and therefore no power to levy the tax. The third objection to the tax levy for building purposes was that it is illegal and void because the board of education had never been authorized by a vote of the people to select, locate or purchase a school house site and had never been authorized to purchase or build a school house or to expend funds for building purposes ; that the board of education had adopted the practice of levying a tax for building purposes with a view to accumulate a building fund to be used some time in the future and which has never been authorized by a vote; that large sums of money had been levied as a tax for educational purposes with the view of accumulating and adding to the building fund; that the $12,000 levied in 1921 for educational purposes was, in fact, levied for building and educational purposes; that the sum of $12,000 is unusually large and excessive in amount for educational purposes for that year, and it is impossible to determine what part of the $12,000 is intended to be used for educational purposes and what part thereof is attempted to be levied for future building purposes, and that the whole of said tax of $15,000 is illegal and void. The county court overruled the objections to the tax for educational purposes and sustained the objection to the tax for building purposes. The county collector has appealed from the judgment of the court denying judgment for the tax for building purposes. William Meyer has prosecuted a writ of error to review the judgment sustaining the tax for educational purposes. There is a stipulation in the record to the effect that all the other tax-payers who filed objections made the same objections that were made to the taxes in this case by Meyer, plaintiff in error; that but one record shall be prepared for the cases, which will cover all objections of all the taxpayers; that the writ of error prosecuted by Meyer is to be consolidated with the appeal prosecuted by the collector; that both Meyer and the collector shall appear in the consolidated cases and each assign error on the record; and that the decision of this court in the consolidated cases shall be binding on the school district and on each and every one of said tax objectors in all the other cases .involving the validity of said taxes, including plaintiff in error. Both the appellant and the plaintiff in error have assigned errors on the record. This school district was validated by the validating act of May 10, 1921, and from that date has been a legally organized community high school district. (People v. Walker, 305 Ill. 477.) The district therefore had the right and power to levy taxes in August, 1921, for purposes needed by it, — the taxes now in question. The proof in this record establishes clearly that the school district has owned no real property since its existence. It was paying a rental of $2800 per year for a building used for high school purposes. There is some evidence in the record to the effect that a furnace was purchased for this building. The evidence does not show the amount or when the same was paid out for that purpose. It does not appear that the furnace was to be a permanent fixture for the building, if such was furnished, and if it was a permanent fixture it could not be treated as an expenditure for repairs for the district as the district did not own it. In such case the expenditure amounted to no more than a rental charged for the use of the building. The court properly sustained the objections to the taxes for building purposes. The validating act had no effect to validate these taxes, as the district had no authority to levy such taxes. People v. Bell, 309 Ill. 387. The proof in the record does not sustain the objections. of plaintiff in .error to the taxes for educational purposes. It does not show how much was required by the district for educational purposes or that any part of it was to be used or accumulated for building purposes. The burden of proof is on the plaintiff in error, which he has failed to sustain. The judgment of the county court is affirmed. Judgment affirmed.